Per Curiam.
We cannot hear the counsel as to these questions. There is no warrant for the course which was pursued *509here. We can entertain jurisdiction of causes only in the methods prescribed by law. We can give no judgment here which shall bind the prisoner or any one else. Though we should be of opinion that a new trial ought to be granted, the district court may refuse it, and if we should be of the contrary opinion, and the district court should thereupon deny the prisoner’s motion, he may, nevertheless, bring his writ of error, and we must hear counsel again.
The practice of the English courts is of no weight upon this question, because the relation which the English courts at nisi prius have to the court in banc is essentially different (from that of our district courts to this court. When the district court shall .have given final judgment upon this indictment, the prisoner may, if he will, apply for his writ of error.

Motion denied.